Order entered July 26, 2013
 




 
                                                  In The
                                       Court of Appeals
 
                                Fifth District of Texas at Dallas
 
                                           No. 05-13-00477-CV
 
            IN RE MICHELLE DETMER CAMPO AND ROSANNA CANTU, Relators
 
 
                             On Appeal from the 191st Judicial District Court
                                          Dallas County, Texas
                                  Trial Court Cause No. DC-12-08938
 
 
                                                 ORDER
 
            In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

    is conditionally GRANTED.          The Court ORDERS the trial judge, the Honorable Gena

    Slaughter, Judge of the 191st Judicial District Court, to VACATE the associate judge’s

    November 13, 2012 order granting Davaco, Inc.’s Rule 202 petition and to RENDER an order

    denying that petition.

            Should the trial judge fail to comply with this order, the writ will issue.    The Court

    ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

    order, a certified copy of its order issued in compliance with this order.

            We ORDER that relators recover their costs of this original proceeding from real party in

    interest.

                                                           /s/   KERRY P. FITZGERALD
                                                                 JUSTICE